In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 15‐3482 
MICHAEL HUGHES, 
                                                   Plaintiff‐Appellant, 

                                   v. 

GREGG SCOTT, et al., 
                                                Defendants‐Appellees. 
                      ____________________ 

          Appeal from the United States District Court for the 
                       Central District of Illinois. 
         3:15–cv‐03151‐SEM‐TSH — Sue E. Myerscough, Judge. 
                      ____________________ 

    SUBMITTED MARCH 10, 2016— DECIDED MARCH 23, 2016 
                 ____________________ 

    Before  WOOD,  Chief  Judge,  and  POSNER  and  ROVNER,  Cir‐
cuit Judges. 
    POSNER, Circuit Judge. Rushville Treatment and Detention 
Facility  is  an  Illinois  state  facility  for  the  diagnosis,  treat‐
ment,  and  (pending  successful  treatment)  incarceration  of 
persons believed prone to sexual violence. Usually these are 
persons  who  have  served  prison  sentences  for  sex  crimes 
and  are  considered  too  dangerous  to  be  allowed  to  go  free 
after they complete their sentences. 
2                                                          No. 15‐3482 


    The  plaintiff,  Michael  Hughes,  is  confined  at  Rushville 
because he was found to be a sexually violent person within 
the  meaning  of  the  state’s  Sexually  Violent  Persons  Com‐
mitment Act, 725 ILCS 207. He will remain there unless and 
until  he  is  found  no  longer  to  be  such  a  person—more  pre‐
cisely if it is no longer “substantially probable that [he] will 
engage in acts of sexual violence.” Id. at 207/5(f). 
    This  case,  brought  under  42  U.S.C.  § 1983,  grows  out  of 
several  written  grievances  that  Hughes  submitted  at  Rush‐
ville  complaining  of  the  dental  care  that  he  was  receiving 
there.  He  alleges  that  a  program  director  named  Scott,  a 
grievance examiner named Simpson, and a security therapy 
aide named Hougas—the defendants in this case—infringed 
his First and Fourteenth Amendment rights by disregarding 
his  grievances  and  insulting  him  into  the  bargain.  See  Bab‐
cock  v.  White,  102  F.3d  267,  275  (7th  Cir.  1996).  The  district 
judge  dismissed  Hughes’  complaint  for  failure  to  state  a 
claim. 
    Hughes alleges that after he filed the grievances Simpson 
summoned him to a meeting with herself and Hougas and at 
the  meeting  yelled  at  him  and  told  him  that  he  was  “igno‐
rant” and “stupid” and a “moron” and that his life at Rush‐
ville would go better if he stopped complaining (a statement 
that  could  well  be  thought  a  threat).  His  grievances  were 
never  answered,  and  whenever  Hougas  crosses  paths  with 
Hughes she called him “ignorant.” 
     Grievances addressed to a government agency are, if in‐
telligible,  nonfrivolous,  and  nonmalicious,  petitions  for  the 
redress  of  grievances  within  the  meaning  of  the  First 
Amendment  and  are  therefore  prima  facie  protected  by  the 
amendment. We are given no reason to doubt that Hughes’ 
No. 15‐3482                                                         3 


grievances  fall  within  the  protected  scope;  though  repeti‐
tious, their repetition reflected the institution’s failure to re‐
spond to any of them. We are mindful that for retaliation for 
filing  petitions  to  be  actionable,  the  means  of  retaliation 
must be sufficiently clear and emphatic to deter a person of 
“ordinary  firmness”  from  submitting  such  petitions  in  the 
future. See, e.g., Bridges v. Gilbert, 557 F.3d 541, 552 (7th Cir. 
2009); cf. Santana v. Cook County Board of Review, 679 F.3d 614, 
622–23 (7th Cir. 2012). DeWalt v. Carter, 224 F.3d 607, 612 (7th 
Cir.  2000),  suggests  that  “simple  verbal  harassment”  of  a 
prisoner  does  not  suffice,  and  Antoine  v.  Uchtman,  275  Fed. 
App’x 539, 541 (7th Cir. 2008), that even threats may not suf‐
fice.  But  the  abuse  to  which  Hughes  was  subjected  by  the 
defendants  and  the  warning  that  his  life  would  be  better  if 
he stopped filing grievances went beyond simple verbal har‐
assment. 
      The  district  judge  emphasized  that  the  defendants’  ac‐
tions  had  not  deterred  Hughes  from  filing  a  lawsuit  com‐
plaining about the inadequacy of the dental care that he was 
receiving  or  from  bringing  the  present  lawsuit,  which  com‐
plains  not  about  inadequate  dental  care  but  about  the  de‐
fendants’ treatment of  him,  which  has been abusive, and  of 
his  grievances,  which  they  have  ignored.  The  district  judge 
ignored  features  of  this  case  that  support  Hughes’  claims. 
Remember that he’s not a prison inmate but a civil detainee, 
and the Supreme Court held in Youngberg v. Romeo, 457 U.S. 
307, 321–22 (1982), that “persons who have been involuntari‐
ly committed are entitled to more considerate treatment and 
conditions  of  confinement  than  criminals  whose  conditions 
of  confinement  are  designed  to  punish.”  For  another  thing, 
it’s  not  obvious  that  Hughes  is  a  person  of  “ordinary  firm‐
ness,” as he is being held against his will in a detention facil‐
4                                                        No. 15‐3482 


ity for an undetermined length of time—indeed for years al‐
ready—because  of  a  psychosexual  disorder.  Cf.  Schultz  v. 
Pugh, 728 F.3d 619, 621–22 (7th  Cir. 2013). He must be suffer‐
ing  from  some  mental  disorder;  that’s  a  requirement  for 
commitment  to  Rushville.  725  ILCS  207/5(f).  His  particular 
disorder  may  well  be  what  is  called  paraphilia.  See  “Para‐
philia,”  Wikipedia,  https://en.wikipedia.org/wiki/Paraphilia 
(visited March 22, 2016). In lay terminology he’s a sexual de‐
viant, confined in a facility that is supposed to treat his con‐
dition, as well as protect the public from him until he is suf‐
ficiently improved that he can be safely released. 
   Just as police when interrogating children are held to un‐
derstand  the  mental  and  psychological  differences  between 
adults and children, see J.D.B. v. North Carolina, 564 U.S. 261 
(2011),  so  staff  of  an  institution  that  houses  and  treats  per‐
sons  suffering  from  mental  disorders  should  be  held  to  un‐
derstand  that  they  are  dealing  with  psychologically  im‐
paired  persons.  The  defendants  should  have  known  better 
than to shout at a possibly quite vulnerable person, call him 
“ignorant,” “stupid,” and a “moron,” ignore grievances filed 
by him that may be both meritorious and quite serious (ne‐
glect of dental care of course can be dangerous), and threat‐
en him with retaliation for his audacity in complaining—all 
with  no  suggestion  that  the  complaint  lacks  merit.  Their 
conduct toward him could well be thought a significant step 
beyond “simple verbal harassment.” 
    A  further  wrinkle  is  that  the  Illinois  Department  of  Hu‐
man  Services  has  established  elaborate  procedures  for  in‐
mates of Rushville to complain of the treatment they receive. 
59 Ill. Admin. Code 299, subpart G; see Lehn v. Scott, 2015 Ill. 
App.  (4th)  140415‐U  (Dec.  30,  2015);  Schloss  v.  Jumper,  2014 
No. 15‐3482                                                          5 


Ill.  App  (4th)  121086  (June  5,  2014).  Hughes  tried  to  invoke 
those  procedures,  without  success—the  defendants  flouted 
them,  in  patent  disregard  of  the  passage  we  quoted  from 
Youngberg v. Romeo. 
     But  perhaps  the  most  remarkable  feature  of  this  case  is 
the defendants’ insistence in defiance of the Illinois Admin‐
istrative Code that Hughes has no need to invoke grievance 
procedures because he can always sue, as he has done. What 
makes  this  contention  remarkable  is  the  fact  that  the  inter‐
ests  of  Rushville,  of  the  Illinois  Department  of  Human  Ser‐
vices, and of the taxpayers of this almost bankrupt state, ob‐
viously are best served if grievances are handled at the facili‐
ty  level  rather  than  by  the  court  system,  which  is  far  more 
costly.  Does  Rushville  have  an  unlimited  budget,  so  that  it 
can pay lawyers to defend against lawsuits brought only be‐
cause  the  institution  refuses  to  obey  the  Administrative 
Code and respond to Hughes’ grievances, preferring instead 
to ridicule him and drive him to sue Rushville staff? 
    We don’t get it. But we have said enough to require that 
the judgment of dismissal be vacated and the case returned 
to the district court to try to make sense of the conduct of the 
defendants  and  their  institution,  and  to  determine  whether 
they are in fact improperly impeding the plaintiff’s constitu‐
tional right to petition government for redress of grievances. 
                                        REVERSED AND REMANDED